Citation Nr: 1035674	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma, to include for compensation and for dental treatment 
purposes.

2.  Entitlement to service connection for an equilibrium 
disorder, to include as secondary to service-connected 
disability.

3.  Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.

4.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a contusion of the nose.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1978 to 
September 1978, and active duty from September 1983 to March 
1984, from August 1984 to January 1988 and from June 2006 to 
April 2007.  She also served a period of active duty in March 
2002.  She had an additional period of active duty for training 
from March to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decisions issued by the Regional 
Office (RO) in Hartford, Connecticut.

In connection with her appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in June 2010, and accepted such hearing in lieu of an in-person 
hearing before the Board.  See 38 C.F.R. § 20.700(e) (2009).  A 
transcript of the hearing is associated with the claims files.

During the hearing, the Veteran and her representative discussed 
paralysis of the fifth and seventh cranial nerves.  This issue is 
not currently before the Board, and is referred to the RO for 
further development.

After the hearing, the Veteran submitted additional evidence 
along with a waiver of her right to have the evidence initially 
considered by the RO.

As to the issue of entitlement to service connection for dental 
trauma, the Board notes that service connection was denied in 
April 2009, a timely notice of disagreement (NOD) was received 
and a statement of the case was issued in June 2009.  During the 
Veteran's Board hearing, it was noted that the Veteran had 
submitted a VA Form 9 indicating her desire to appeal the issue, 
though it has not yet been associated with the claims files.  
Thus, the Board has accepted the Veteran's June 2010 Board 
hearing testimony pertaining to this issue in lieu of a VA Form 9 
as a timely substantive appeal on the issue, and this issue is 
also on appeal.

The issue of entitlement to service connection for an equilibrium 
disorder, to include as secondary to service-connected disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not incur impairment of the mandible, loss of 
a portion of the ramus, or loss of a portion of the maxilla 
during active duty service.

2.  The extraction of tooth number 8 and secondary gingivitis 
involving teeth numbered 7 and 9, with a 6 unit bridge from tooth 
6-11 are more likely than not due to in-service dental trauma.  
She does not have the loss of all teeth of the upper part of her 
mouth due to dental trauma.

3.  The Veteran's migraine headaches are manifested by 
characteristic prostrating attacks occurring at least once a 
month over the last several years; the prostrating attacks have 
not occurred frequently enough to have resulted in severe 
economic inadaptability.

4.  The Veteran's residuals of a contusion of the nose are 
manifested by septal deviation with nasal congestion and 
obstruction.

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of dental 
trauma for compensation purposes are not met.  38 U.S.C.A. §§ 
1110, 1712, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 
3.381, 4.150 (2009).

2.  The criteria for entitlement to service connection for 
residuals of dental trauma for the purposes of treatment are met 
as to teeth 6 to 11.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009).

3.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for a disability rating of 30 percent, but not 
higher, for migraine headaches are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2009).   

4.  The criteria for a disability rating in excess of 10 percent 
for deviated nasal septum have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA, including notice with respect to the disability-rating and 
effective date elements of her claims, by letters mailed in March 
2009 for her dental trauma claim, and in September 2007 for her 
migraine and nose contusion claims-prior to the initial 
adjudications of the claims.  With respect to the Veteran's 
migraine and contusion claims, the September 2007 letter provided 
appropriate notice to the Veteran regarding what information and 
evidence was needed to substantiate her claim for an increased 
rating, to include how effective dates are established.  It also 
included information on how VA determines the disability rating 
by use of the rating schedule, and provided examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how the 
disability has affected the Veteran.  It also informed the 
Veteran of the assistance that VA would provide to obtain 
evidence on his behalf, as well as what information and evidence 
must be submitted by the Veteran. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The Veteran has 
not identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  The 
Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.
  
Legal Criteria

Service Connection for Dental Trauma

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service- connected dental 
disorders. For other types of service- connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.  Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R.       § 4.150, 
Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Increased Rating Claims

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Migraine Headaches

The Veteran's migraine headaches are rated as 10 percent 
disabling under 38 C.F.R.   § 4.124a, Diagnostic Code 8100.  The 
maximum schedular disability rating of 50 percent is warranted 
for migraine headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  A 30 percent disability rating is warranted for 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent rating is warranted for migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  

Residuals of a Contusion of the Nose

The Veteran's residuals of a contusion of the nose are rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6502 for a deviated 
septum.  Under this Diagnostic Code, a 10 percent rating is 
warranted for traumatic deviation of the septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Service Connection for Dental Trauma

The Veteran contends that she suffered dental trauma during 
service when she bent over and hit her nose and upper lip against 
a bureau.  She alleges that after discharge she had to have a 
tooth extracted and root canals as a result of this initial 
injury.

An in-service report from March 2002 demonstrates that the 
Veteran hit her nose on a bureau and had severe bleeding and 
swelling nose.  She was assessed with a nose contusion at that 
time.  There was no evidence of impact to the teeth, though it 
was noted that that the Veteran complained that the bone above 
the upper lip and her front teeth were painful.  

With respect to post-service medical records, records from 
Coventry Dental show that the Veteran presented in November 2006 
with a history of dental trauma in March 2002.  It was noted that 
since that time, tooth number 8 had protruded more and teeth 9 
and 10 were sensitive continuously.  These records then indicate 
that that number 8 was extracted in February 2007 and that the 
Veteran received a six unit bridge from tooth 6 to tooth 11.  In 
an August 2009 statement, the Veteran's treating dentist noted 
that the Veteran sustained a hit during service underneath her 
nose and mouth area.  He reported that tooth number 8 was 
partially avulsed, but allowed to heal over time.  The Veteran's 
continued complaint was sensitivity associated with tooth number 
8.  He determined that it was more likely than note that number 8 
had a root fracture from her trauma in 2002.  He continued that 
the migration of the tooth had caused a secondary problem of 
chronic gingivitis due to the wedging of teeth 7 and 9.  Because 
of the spacing problems, the Veteran required a six-unit bridge 
and extraction of number 8 and two root canals 9 and 10 which 
were done by the military.

Applying the above dental criteria to the facts in this case, the 
Board finds that the Veteran does not have one of the dental or 
oral conditions listed under 38 C.F.R.     § 4.150 for which 
compensation would be paid.   

In the present case, the Veteran has alleged dental trauma in 
service.  The mere fact the Veteran hit the area and suffered 
nasal trauma in service is not enough to establish that a chronic 
dental condition manifested during service.  38 C.F.R. § 
3.303(b).  The service treatment records contained no evidence of 
maxillary dental loss due to trauma in service.  There was also 
no impairment of the mandible or loss of a portion of the ramus. 
38 C.F.R. § 4.150.

The Board finds that the preponderance of the evidence is against 
a claim for service connection for a dental condition for 
compensation purposes.  The Veteran's claim does not fall under 
the categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150.  As such, the claim is denied.

However, a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  Mays v. Brown, 
5 Vet. App. 302 (1993).  Thus, the Board will address whether the 
Veteran is entitled to VA outpatient dental treatment.

VA outpatient dental treatment is granted to those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R.            § 
17.161.  There is no time limitation for making application for 
such treatment. The significance of establishing service 
connection for a dental condition, based on service trauma, is 
that a veteran will be eligible to receive perpetual VA dental 
care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).

The Board finds that the Veteran is eligible for outpatient 
dental treatment under the provisions of Class II(a).  The record 
establishes that the Veteran suffered facial trauma during active 
duty service, and resulting front teeth pain.  Moreover, the 
dentist's opinion of record links the Veteran's removal of tooth 
number 8 to this trauma, and determined that there was secondary 
gingivitis due to spatial problems involving teeth 7 and 9, and a 
six unit bridge from tooth 6 to 11.  There is no contrary opinion 
of record.  

In sum, the Veteran is shown to have had dental trauma in service 
causing the loss of tooth number 8 and secondary problems 
involving teeth numbered 7 and 9 and the need for the bridge; she 
is accordingly entitled to service connection for outpatient 
treatment purposes for those teeth only.  That is teeth 6 through 
11. 



Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected migraine headaches and residuals of a contusion 
of the nose.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Migraine Headaches

The Veteran was granted service connection for her migraine 
headache disability in a June 2005 rating decision.  A 10 percent 
disability rating was assigned, effective March 4, 2002.  The 
Veteran filed the instant claim for an increased rating in July 
2007.  She appeals a January 2008 rating decision maintaining the 
10 percent rating.

In response to her claim for an increased rating, the Veteran was 
afforded a VA examination in October 2007.  Subjectively, the 
Veteran complained of headaches in the bilateral facial area, 
worse left than right.  Objectively, the examiner found that the 
Veteran's headaches were most consistent with neurological or 
tension headaches rather than with trauma.  During a November 
2007 examination follow-up, the Veteran reported that she 
experience severe headaches approximately two times per day, at 
least two to three times per week from May through August.  She 
indicated that she could not work during these headaches and had 
to lie down.  

An October 2007 statement from a nurse practitioner at 
Neurohealth notes that the Veteran had been in treatment since 
July 2007 for her migraine headaches.  Records from Neurohealth 
indicate that the Veteran experienced daily mild to severe 
headaches.  Another neurology report notes that she may 
experience temporary periods of disability lasting 24 to 48 
hours, during which she is unable to function.

During the Veteran's June 2010 Board hearing, she described 
experiencing throbbing headaches that sometimes lasted all day.  
She indicated that she experienced severe migraines at least once 
a month, and lesser headaches almost daily.  She reported that 
during these headaches, she had to leave work and lay down in the 
dark.  The Veteran also noted that she had to miss work entirely 
or come in late due to her frequent headaches.  While she 
sometimes missed work one or two days a week, she stated that she 
really tried to get through the whole week without losing time. 

Based on the foregoing evidence, the Board finds that the Veteran 
is entitled to an evaluation of 30 percent for her migraine 
headaches as the evidence shows that more likely than not she 
experiences at least one prostrating migraine headache a month.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has considered entitlement to an evaluation in excess 
of 30 percent but this is not shown at this time.  The Board 
acknowledges that the Veteran's headaches occur almost daily, 
which is more often than the monthly attacks required for the 30 
percent rating.  However, there is no evidence that these 
headaches are productive of either prolonged attacks or severe 
economic inadaptability.  In this regard, the Board notes that 
while the Veteran has reported having to miss work or come in to 
work late, the record establishes that she is still capable of 
maintaining a job and is currently employed.  Increased 
absenteeism alone does not equate to severe economic 
inadaptability.  Therefore, entitlement to an evaluation in 
excess of 30 percent is not warranted.  

Residuals of a Contusion of the Nose

The Veteran was also granted service connection for residuals of 
a contusion of the nose in the June 2005 rating decision.  The 
disability was assigned a 10 percent rating under Diagnostic Code 
6502 for deviated septum.  The Veteran filed the instant claim 
for an increased rating in July 2007, and appeals January 2008 
rating decision maintaining the 10 percent rating.

The medical evidence of record from the period on appeal consists 
mainly of a VA examination from October 2007.  Upon examination, 
the Veteran's history of trauma to the nose in March 2002 was 
noted.  The examiner reviewed a previous sinus CT scan, which 
showed septal deviation but clear sinuses.  The Veteran reported 
intermittent nasal congestion and obstruction with weather 
changes mainly on the left side.  A physical examination revealed 
no sinus tenderness, facial swelling, or proptosis.  There was 
left septal deviation mainly involving the posterior half of the 
septum and marked narrowing of the posterior nasal airway 
especially in the nasal valve area.  A nasal endoscopy showed no 
polyps or discharge, and no mass in the nasopharnyx.  The 
examiner concluded by diagnosing the Veteran with left septal 
deviation, status post blunt anterior nasal trauma.

During the Veteran's June 2010 Board hearing, she reported 
symptoms of sensitivity in the area of the deviated septum and 
post nasal drip.  

The Board notes at the outset that the Veteran is receiving the 
maximum 10 percent rating allowable under Diagnostic Code 6502 
for a deviated septum.  The Board has considered whether there is 
any other basis for assigning a higher rating, but has found 
none.  In this regard, the Board notes that there is no other 
evidence of another nasal disability, such as loss of part of the 
nose, that would provide a basis for a higher rating.

Other Considerations

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question have the 
disabilities warranted more than the 30 and 10 percent ratings 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disabilities and that 
the manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Service connection for residuals of dental trauma for the purpose 
of disability compensation is denied.

Service connection for residuals of dental trauma for the purpose 
of VA outpatient dental treatment for teeth 6, 7, 8, 9, 10, and 
11 is granted.

Entitlement to a 30 percent evaluation for migraine headaches is 
granted, subject to the law and regulations governing the award 
of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for 
residuals of a contusion of the nose is denied.

REMAND

The Veteran contends that she is entitled to service connection 
for an equilibrium disorder, as she believes that this condition 
stems from her initial injury of nasal trauma in service.  She 
has also expressed that that she often experiences dizziness 
along with her service-connected headaches.

The Board notes that the Veteran's service treatment records, 
upon her entry into service in 1978, note a diagnosis of tympanic 
membrane perforation along with dizziness, fainting spells and 
headaches.  Post-service medical records show continued 
complaints of dizziness.  A July 2007 statement from Dr. A. notes 
that the Veteran presented with migraines with significant 
dizziness.  The record also contains a neurologist's notation 
that the Veteran had vertigo secondary to migraines, and that the 
Veteran underwent physical therapy for her dizziness and 
headaches.  An October 2007 neurology nurse statement notes that 
the Veteran was under care for margarines and dizziness.  In this 
statement, the nurse indicates that the Veteran's dizziness may 
have been directly related to past facial trauma.  During the 
November 2007 VA examination, the examiner noted that impaired 
balance could be related to migraines, but that the Veteran does 
have air conductive loss in her right ear which might imply a 
peripheral etiology.

During the Veteran's June 2010 Board hearing, she indicated that 
physicians have related her equilibrium problems to her tympanic 
membrane perforation, while others have stated that it is not due 
to the perforation, but due to her nasal trauma.

The Board notes that the Veteran has never been afforded a VA 
examination to determine the etiology of her current equilibrium 
disorder. While the VA examiner discussed the potential etiology 
in October 2007, she did not provide an opinion as to whether the 
condition was at least as likely as not related to service or 
service-connected disability.  Under these circumstances, the 
Board finds that a medical opinion-based on full consideration 
of the Veteran's documented medical history and assertions and a 
fully stated rationale-is needed to resolve the question of 
whether any currently present equilibrium disorder is related to 
service or service-connected disability.  Accordingly, the VA 
should arrange for the Veteran to undergo examination, by an 
appropriate physician, at a VA medical facility.

Additionally, the Veteran should be notified that any treatment 
records since service are important to the claim and should be 
obtained if any such treatment was rendered.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by the 
Veteran.  The Veteran should also indicate 
whether there was any post-service 
treatment by any private or other 
providers, records of which have not been 
obtained.  She should identify any 
treatment and the location and provide 
releases of information as needed.  If the 
RO/AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and her representative 
and request them to submit the outstanding 
evidence.
		
2.  After all available records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a VA 
examination, at an appropriate VA medical 
facility, to determine the etiology 
pertaining to an equilibrium disorder.  The 
entire claims file must be made 
available to the examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should specifically express an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder (1) is 
etiologically related to the Veteran's in-
service nasal trauma or otherwise had its 
onset in service; or (2) is due to, or is 
aggravated by, the Veteran's service-
connected residuals of nasal trauma or 
migraine headaches.  If another cause is 
found that too should be set out.

The examiner should clearly outline the 
rationale for any opinion expressed and all 
clinical findings should be reported in 
detail.  The report of the examination 
should be associated with the claims file.

3.  Then, the RO/AMC should adjudicate the 
Veteran's claim on a de novo basis.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


